Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The filed information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The pending claims are objected to because of the following informalities:  
When a claim sets forth a plurality of elements or steps, each element or step of the claim should end with a semicolon (;) and be separated by a line indentation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20150019215) in view of D’Amato (US 20200125162).
As per claim 1, Shin teaches a microphone; a processor operatively connected to the microphone; and a memory operatively connected to the processor, the memory configured to store instructions (Fig. 3, [0085]), wherein the stored instructions, when executed, cause the processor to:
receive first speech data through the microphone, recognize a user input to call a voice assistant from the first speech data ([0163]- [0169], receiving a voice input including a magic word (for example, high air conditioner) to enter a voice recognition mode and a control word to change the operation mode); 
convert the user input into a first wakeup score ([0098], wherein the recognition rate of a magic (wake-up) word is determined and compared with a reference recognition rate); 
determine the electronic device as a first reference device at least based on the first wakeup score that exceeds a designated threshold value ([0170], determining that the recognized voice information is the magic word of the air conditioner); 
configure a first noise reduction space based on location information of the first reference device ([0171], determining whether other first and second group electric equipment connected through the network, within the noise reduction space, are operating);
determine at least one of one or more electronic devices, located in the first noise reduction space, as a first noise reduction device to perform a noise reduction operation ([0172], transmitting a noise reduction control signal to at least one electric equipment); and 
control the noise reduction operation of the first noise reduction device ([0172], controlling the at least one electric equipment to reduce its operation rate).
Shin does not explicitly disclose the wakeup score that exceeds a designated threshold value.  D’Amato in the same field of endeavor teaches the identified candidate wake word requires a certain minimum threshold probability score. For example, wake words identified with 60% or greater probability may be identified as candidate wake words, while wake words identified with less than 60% probability may not be identified as candidate wake words ([0128]).
Therefore, it would have been obvious at the time the application was filed to use the threshold feature of D’Amato with the system of Shin, in order to improve wake word recognition and provide reliable results.
As per claim 2, Shin teaches performing the noise reduction operation of the electronic device based on the electronic device that is included in the first noise reduction device, and transmitting a control signal for performing the noise reduction operation, to an external electronic device through the communication circuit, based on the external electronic device that is included in the first noise reduction device ([0040], [0172], transmitting a noise reduction control signal to the at least one electric equipment).
As per claim 3, Shin does not explicitly disclose receiving a second wakeup score from an external electronic device through the communication circuit, determining the external electronic device as a second reference device at least based on the second wakeup score that exceeds the designated threshold value, configuring a second noise reduction space based on location information of the second reference device, determine at least one of one or more external electronic devices, located in the second noise reduction space, as a second noise reduction device to perform a noise reduction operation, and control the noise reduction operation of the second noise reduction device.  However, Shin teaches a home network, through which all electric and electronic equipment, such as a refrigerator, an air conditioner, a television, a kitchen hood, and a cleaning robot, are connected to each other and communicate to each other via wireless or wired fashion ([0071]- [0072].  The equipments are certainly designed and capable of receiving multiple user inputs associated with different wake-up words and different commands the serve the user.  Therefore, it would have been obvious for the system of Shin upon receiving a second wake up word with a second score, to determine a second reference device, configure a second noise reduction space based on location information of the second reference device, determine at least one of one or more external electronic devices, located in the second noise reduction space, as a second noise reduction device to perform a noise reduction operation, and control the noise reduction operation of the second noise reduction device, the same way as performed in response to receiving the first wake-up word, as evidenced by [0098], [0163]- [0172], Wherein a magic (wake-up) word is received, determining and comparing the recognition rate of the magic (wake-up) word with a reference recognition rate, determining whether other first and second group electric equipment connected through the network, within the noise reduction space, are operating, and transmitting a noise reduction control signal to at least one electric equipment.
As per claim 4, Shin does not explicitly disclose receive a second wakeup score from an external electronic device through the communication circuit, determine the external electronic device as a second reference device at least based on the second wakeup score that exceeds the designated threshold value, and transmit information indicating that the external electronic device is determined as the second reference device, to the external electronic device through the communication circuit.
	However, Shin teaches a home network, through which all electric and electronic equipment, such as a refrigerator, an air conditioner, a television, a kitchen hood, and a cleaning robot, are connected to each other and communicate to each other via wireless or wired fashion ([0071]- [0072].  The equipments are certainly designed and capable of receiving multiple user inputs associated with different wake-up words and different commands the serve the user.  Therefore, it would have been obvious for the system of Shin to receive a second wakeup score from an external electronic device through the communication circuit, determine the external electronic device as a second reference device at least based on the second wakeup score that exceeds the designated threshold value, and transmit information indicating that the external electronic device is determined as the second reference device, to the external electronic device through the communication circuit, as evidenced by [0098], [0163]- [0172], Wherein a magic (wake-up) word is received, determining and comparing the recognition rate of the magic (wake-up) word with a reference recognition rate, determining whether other first and second group electric equipment connected through the network, within the noise reduction space, are operating, and transmitting a noise reduction control signal to at least one electric equipment
As per claim 5, Shin teaches acquiring the location information of the first reference device from a server through the communication circuit, storing the location information of the first reference device in the memory of the electronic device, and acquiring the location information of the first reference device from the memory, or obtain a distance between external electronic devices and the electronic device by performing positioning communication with the external electronic devices using the communication circuit, and acquire the distance as the location information of the first reference device ([0120], the controller 140 may have location information of the electric equipments in the home).
As per claim 6, Shin teaches identify a space, in which the first reference device is located, based on the location information of the first reference device, determine the identified space as the first noise reduction space, and identify at least one external electronic device, located in the first noise reduction space, using the communication circuit based on location information of the external electronic devices ([0120], locating the electric equipments in the home, and transmitting the noise reduction control signal to the at least one electric equipment ([0024], [0040]).
As per claim 7, Shin teaches selecting the at least one identified external electronic device as a noise reduction candidate, acquire operation status information of the noise reduction candidate from the noise reduction candidate or a server through the communication circuit, identify at least one external electronic device, which is generating a noise among the noise reduction candidates, based on the acquired operation status information, and determine the identified external electronic device, which is generating the noise, as the first noise reduction device ([0051], checking electric equipments that are operating, requesting noise levels from the checked electric equipments, averaging the received noise levels of the electric equipments to calculate an average noise level, and, when the calculated average noise level is greater than a target noise level, reducing operation rates of electric equipments having noise levels greater than the target noise level among the checked electric equipments).
As per claim 8, Shin teaches acquiring the location information of external electronic devices from a server through the communication circuit, acquire the location information of the external electronic devices from the memory of the electronic device, or obtain a distance between external electronic devices and the electronic device by performing positioning communication with the external electronic devices using the communication circuit, and acquire the distance as the location information of the external electronic devices (location information of the electric equipments in the home is necessarily acquired from the memory of the electronic device [0120], [0085]).
As per claim 10, Shin teaches calculating a first value, indicating a strength of the user input, as the first wakeup score ([0174], determining success probability of the voice recognition), 
calculate a second value, indicating a ratio of the strength of the user input to strength of a noise included in the user input, as the first wakeup score, 
determine a third value, which is a combination of the first value and the second value, as the first wakeup score, or 
determine a fourth value, obtained by combining a value indicating a performance of the microphone with the first value, the second value, or the third value, as the first wakeup score.
As per claim 11, Shin teaches receiving identification information from external electronic devices through the communication circuit (0071]- [0072], exchanging information between all electric and electronic equipment such as a refrigerator, an air conditioner, a television, a kitchen hood, and a cleaning robot), and identify a movable device among the external electronic devices based on the identification information of the external electronic devices (identifying the cleaning robot performs cleaning while traveling in the home, [0245], [0249]) , obtain a distance between the movable device and the electronic device by performing positioning communication with the movable device using the communication circuit (necessarily disclosed within the process of obtaining location information of the electric equipments ([0120]), and determine the movable device as the first noise reduction device based on the distance ([0245]- [0247]).
As per claim 12, Shin teaches identifying a noise source designated among external electronic devices based on identification information of the external electronic devices, and determine the noise source as the first noise reduction device ([0077]- [0081], transmitting an operation change signal to another first group electric equipment and a second group electric equipment upon determining that a device from first group electric equipment or a second group electric equipment is the source of noise.  The operation change signal is for reducing noise).
As per claim 13, Shin teaches identifying a noise source designated among external electronic devices based on identification information of the external electronic devices, determine that the noise source is generating a noise, based on operation status information of the noise source, and determine the noise source as the first noise reduction device based on the noise source that is determined to be generating the noise ([0077]- [0081], identifying noise source among devices of  first group electric equipment and a second group electric equipment to change operation of a load, as an example,  to reduce noise).
As per claim 14, Shin teaches determining the electronic device as the first reference device based on a source of the user input that is another source that is not the first speech data ([0090], [0153], input unit touch screen).
As per claim 20, method claim 20 and apparatus claim 1 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20150019215) in view of D’Amato (US 20200125162), and further in view of Kim (20160099698).
As per claim 9, Shin in view of  D’Amato Does not explicitly disclose drive a timer with a start of the noise reduction operation, and end the noise reduction operation based on an expiration of a configured time of the timer, end the noise reduction operation based on an endpoint of a user's utterance that is detected from second speech data received through the microphone, or end the noise reduction operation based on an operation in accordance with the second speech data that is completely performed.
Kim in the same field of endeavor teaches a tick noise canceller that determines or sets an input period for canceling noise ([0048]).  Therefore, it would have been obvious at the time the application was filed to use Kim’s feature of using a preset time for reducing noise with the system of Shin in view of D’Amato, in order to improve audio signal processing and provide better results 


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20150019215).
As per claim 15, Shin teaches a communication circuit; a processor operatively connected to the communication circuit; and a memory operatively connected to the processor, the memory configured to store instructions (Fig. 3, [0085]), wherein the stored instructions, when executed, cause the processor to:
receive information, indicating a strength of a user voice received by an external electronic device, from the external electronic device through the communication circuit ([0097], receiving information indicating the level of the sound collected around the sound collection unit);
determine the external electronic device as a reference device for configuring a noise reduction space, at least based on the voice strength information ([0111], determining that the noise level is greater than the target sound level. The noise is originating from a device among devices of first group electric equipment and a second group electric equipment, [0077]- [0081]);
configure the noise reduction space based on location information of the reference device ([0171], determining whether other first and second group electric equipment connected through the network, within the noise reduction space, are operating);
determine at least one of one or more electronic devices, located in the noise reduction space, as a noise reduction device to perform a noise reduction operation ([0172], transmitting a noise reduction control signal to at least one electric equipment); and 
control the noise reduction operation of the noise reduction device ([0172], controlling the at least one electric equipment to reduce its operation rate).
As per claim 16, Shin teaches identifying a space, in which the reference device is located, based on the location information of the reference device, determine the identified space as the noise reduction space, and identify at least one external electronic device located in the noise reduction space, based on location information of external electronic devices ([0120], locating the electric equipments in the home, and transmitting the noise reduction control signal to the at least one electric equipment ([0024], [0040]).
As per claim 17, Shin teaches selecting the at least one identified external electronic device as a noise reduction candidate, acquire operation status information of the noise reduction candidate from the noise reduction candidate or a server through the communication circuit, identify at least one external electronic device, which is generating a noise among the noise reduction candidates, based on the acquired operation status information, and determine the identified external electronic device, which is generating the noise, as the noise reduction device([0051], checking electric equipments that are operating, requesting noise levels from the checked electric equipments, averaging the received noise levels of the electric equipments to calculate an average noise level, and, when the calculated average noise level is greater than a target noise level, reducing operation rates of electric equipments having noise levels greater than the target noise level among the checked electric equipments).
As per claim 18, Shin teaches identifying a noise source designated among external electronic devices based on identification information of the external electronic device, and determine the noise source as the noise reduction device ([0077]- [0081], transmitting an operation change signal to another first group electric equipment and a second group electric equipment upon determining that a device from first group electric equipment or a second group electric equipment is the source of noise.  The operation change signal is for reducing noise).
As per claim 19, Shin teaches identifying a noise source designated among external electronic devices based on identification information of the external electronic devices, determine that the noise source is generating a noise, based on operation status information of the noise source, and determine the noise source as the noise reduction device based on the noise source that is determined to be generating the noise.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659